Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 12/6/2021, in which claims 17, 22, 25 and 26 are cancelled, claim 28 is amended to change the breadth and scope of the claims, and claim 31 is newly added.
Claims 28, 29 and 31 are pending in the instant application and are found to be allowable.
	
	Priority
This application is a National Stage Application of PCT/MY2016/500046, filed on 8/17/2016.  The instant application claims foreign priority to MYPI 2016701846 filed on 5/23/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 11/23/2018. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 17, 22, 25 and 26 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 12/6/2021, with respect to the rejection of claims 28 and 29 under 35 U.S.C. 103 as being unpatentable over Rohner et al. (US 2012/0148685), as evidenced by Chuang et al. (J. Supercrit. Fluids, 2006), in view of Puetter et al. (DE 4326675 A1, 1995), further in view of Tan et al. (US 8,586,109, 2013) with Rubin et al (US 2011/0201679), has been fully considered and is persuasive.  withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest applicable prior art is represented by: A) Rohner/Chuang (as cited above) and B) Mata et al (ES 2517741 A1, 2014, PTO-892), in view of Freundl et al. (WO 2007/034323, PTO-892).
Rohner/Chuang discloses a composition for treating dementia comprising a carrier, vitamin B6, vitamin B9, vitamin B12 and palm oil, which inherently contains squalene and a mixture of tocopherols and tocotrienols. However, Rohner/Chuang does not teach the claimed amounts of components. Because Rohner/Chuang uses palm oil with no modification, while it may be obvious to adjust the amount of palm oil up or down, it would not be obvious to adjust the individual proportions of tocopherols and tocotrienols, inherently present within palm oil. Since the instantly claimed ranges of tocotrienols do not all fall within the natural ranges for palm oil, the instant claims differ from that of Rohner/Chuang in this variable. Moreover, the relative amounts of vitamins B6/B9/B12 instantly claimed differ from that of Rohner/Chuang. Although varying the amounts of B vitamins for treating dementia is known within the prior art, as per Puetter (reference of record), the ranges taught by Puetter are outside the instant ranges. Therefore, considering the preponderance of the evidence, it is concluded that the instant claims differ from the prior art in several variables such that the instant claims are non-obvious.

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/DALE R MILLER/           Primary Examiner, Art Unit 1623